Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-1-22.
Applicant’s election without traverse of claims 1-12 in the reply filed on 11-1-22 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “placement portion”, “accommodation container”, “measuring unit”, “measuring jig”, “supplier”, “transfer mechanism”, “controller”, “engaged portion”, “accommodation part” and “delivery member” in claims 1, 3-5, 9 and 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2018098414 KUNUGIMOTO YUICHIRO et al. (JP’414) (machine translation used for citations) in view of Ashkenaz et al. US 7,187,994 (US’994).

Regarding claim 1, JP’414 teaches a technique which allows for highly accurate and safe measurement of discharge quantity of process liquid to a substrate, in a liquid processing apparatus (a substrate processing system) for processing the substrate by discharging the process liquid (abstract). JP’414 further teaches a measuring unit 9 for weighing the amount of resist dispensed to a container 6 (measuring jig) in a processing unit 41 or 42 (liquid processing unit) (page. 5). The apparatus includes a transfer arm which can transport the measuring jig to the processing unit to dispense resist liquid to the measuring jig and transport the jig to the measuring unit. The transfer arm can also transport a wafer (page 3-5). The apparatus further includes a control unit (controller) 10 including a program. This program transfers the wafer W along the transfer path, processes the wafer W in each module, transfers the container 6, calculates the resist discharge amount (ejection amount) (page 8). Therefore, JP414 teaches a substrate processing system comprising: a measuring unit configured to measure a weight of an object to be measured; a measuring jig configured to measure a processing liquid; a liquid processing unit including a supplier configured to supply the processing liquid to the substrate or the measuring jig; a transfer mechanism configured to transfer the substrate or the measuring jig between the measuring unit and the liquid processing unit; and a controller, wherein the controller is configured to execute: a first process of controlling the transfer mechanism to transfer the measuring jig in the measuring unit from the measuring unit to the liquid processing unit; a second process of controlling the liquid processing unit to eject the processing liquid from the supplier to the measuring jig after the first process; a third process of controlling the transfer mechanism to transfer the measuring jig from the liquid processing unit to the measuring unit after the second process; and a fourth process of calculating an ejection amount of the processing liquid based on a measurement value in the measuring unit after the third process.

JP’414 does not teach a placement stage including a placement portion configured to place thereon an accommodation container configured to accommodate a substrate; a measuring unit provided detachably with respect to the placement portion.

US’994 teaches a method of integrating into a semiconductor specimen fabrication station a process diagnostic module that performs on the semiconductor specimen a processing operation that otherwise would not be performed by the processing components to thereby make the fabrication station more efficient and flexible to use (abstract). US’994 further teaches preferred ancillary equipment includes a process diagnostic tool that is integrated into an independent automated semiconductor specimen fabrication station to make it more efficient and flexible to use. The process diagnostic tool performs on the semiconductor specimen a processing operation that otherwise would not be performed by fabrication station processing components. The process diagnostic tool preferably is a module (hereafter "PDM") that performs, for example, a measurement or an inspection function. The PDM is built to fit within the allowable envelope specified by the industry guidelines and standards and to mount to any load port of a FIMS station. The PDM is matable to a FIMS station in the same sense as a FIMS-compatible wafer cassette transport box is matable to a FIMS box door at a FIMS load port interface aperture (col. 2). FIG. 4 is a pictorial diagram showing a side elevation view of a FIMS station 100 designed to accommodate a PDM 18 adapted for mounting on kinematic mounts designed for a FOUP in accordance with SEMI interface standards (a placement stage including a placement portion configured to place thereon an accommodation container configured to accommodate a substrate). Each of PDMs 18 and 22 effectively can replace a wafer carrier and be loaded onto a standard load port and has functionality other than that of a wafer carrier. PDMs 18 and 22 are equipped with devices that connect the PDMs to a central computer and control their electrical power remotely (col. 5, see fig. 4). The following are several advantages of a PDM of FIMS station-compatible design. This invention facilitates, for example, for either of the embodiments of FIGS. 4 and 5, remote processing and control so that an inspection or measurement PDM performs its operation on wafers held in queued status while they wait to be or after they have been processed by the processing tool. The methodology of this invention provides added capability to a process tool with which the PDM is integrated by performing its function on manufactured material that is otherwise not productive. Scalability is also enhanced, where measurement systems own dedicated independent or shared measurement processing capability. Moreover, more than one PDM may be provided allowing for multiple inspections. With stand alone units, in-process wafers are often times delivered from different parts of the factory to a stand-alone unit. With this invention, inspection takes place directly after processing; therefore, more acute correction is possible because the software can be adapted to become familiar with the failure cycle. There is more efficient and effective determination of when failures may occur and an opportunity to make corrections in real-time (col. 5-6). Therefore, US’994 teaches configuring a measurement diagnostic tool to be mountable (detachable) onto a standard load port including a placement stage designed to accommodate a substrate accommodation container thereby make the fabrication station more efficient and flexible to use. As a result, US’994 teaches that the measurement station of JP’414 can be accommodated in a process diagnostic tool which can be mounted on a placement stage of a fabrication station to make the fabrication station more efficient and flexible to use, by not taking up space in the tool and allowing multiple process diagnostic tools to be accommodated in the same space by making them interchangeable on the load port.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system of JP’414 to include a placement stage including a placement portion configured to place thereon an accommodation container configured to accommodate a substrate; a measuring unit provided detachably with respect to the placement portion because US’994 teaches that it makes the fabrication station more efficient and flexible to use, by not taking up space in the tool and allowing multiple process diagnostic tools to be accommodated in the same space by making them interchangeable on the load port.

Regarding claim 2, the modified system of JP’414 teaches the substrate processing system of claim 1. JP’414 further teaches the container 6 is transported to the weight measuring unit 9 attached to the other of the processing units 41 and 42, the weight of the container 6 is measured, the weight of the resist discharged from the measured weight is detected, Further, a resist discharge amount is calculated based on the weight of the resist (page 5-6). Therefore, JP’414 further teaches in the fourth process, the ejection amount of the processing liquid is calculated based on a difference between a total weight of the processing liquid ejected in the second process along with the measuring jig and a weight of the measuring jig measured in advance in the measuring unit.

Regarding claim 3, the modified system of JP’414 teaches the substrate processing system of claim 1. JP’414 further teaches in order to attach / detach the lid 7 to / from the tray 61, the lid holding jig 8 is attached to the upper holding portion 25 so that the lid 7 can be held by the lid holding jig 8. The tray 61 is conveyed by the lower holding unit 26. In addition, the tray 61 after the weight measurement is performed is cleaned by the thinner discharged from the thinner discharge nozzle 52 on one of the processing units 41 and 42. In any of the processing units 41 and 42, the resist and the thinner may be discharged to the container 6 (page 6). Therefore, JP’414 teaches wherein the supplier is configured to supply the processing liquid or a cleaning liquid to the substrate or the measuring jig, and the controller is configured to further execute: a fifth process of controlling the transfer mechanism to transfer the measuring jig from the measuring unit to the liquid processing unit after the fourth process; and a sixth process of controlling the liquid processing unit to eject the cleaning liquid from the supplier to the measuring jig after the fifth process.

Regarding claims 4 and 5, the modified system of JP’414 teaches the substrate processing system of claims 1 and 3. JP’414 further teaches the measuring jig includes a tray 61 (base member) formed in a disk shape having the same size as the wafer W. A lid 7 of the measuring jig includes a through-hole 76. A circular recess 74 is formed on the back surface of the disc portion 71, and a ring-shaped projecting surface 75 (annular shaped wall member) is formed outside the recess 74 (page 6, see fig. 7-8). Therefore, JP’414 further teaches wherein the measuring jig comprises: a base member having a size equal to a size of the substrate; a lid member provided with a through-hole and placed on the base member; and a wall member disposed between the base member and the lid member to join the base member and the lid member, wherein, when viewed from a direction in which the base member and the lid member are arranged/a direction opposite to the base member and the lid member the wall member is arranged to form an annular shape as a whole to surround the through-hole, with regard to claims 4 and 5.

The modified system of JP’414 does not teach a plurality of wall members and are separated from each other, with regard to claims 4 and 5, the controller is further configured to control the liquid processing unit to eject the processing liquid to the base member through the through-hole in the second process, with regard to claim 4 and 5 and control the liquid processing unit to eject the cleaning liquid to a top surface of the lid member after ejecting the cleaning liquid to the base member through the through-hole in the sixth process, with regard to claim 5.

However, changing the shape of the ring-shaped projecting surface 75 to be made of multiple segments such that it is made up of a plurality of wall members and are separated from each other would not have changes the operation of the projecting surface and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of JP’414 to include a plurality of wall members and are separated from each other because JP’414 teaches a ring shaped projecting surface and the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

JP’414 does not teach the controller is further configured to control the liquid processing unit to eject the processing liquid to the base member through the through-hole in the second process, with regard to claim 4 and 5 and control the liquid processing unit to eject the cleaning liquid to a top surface of the lid member after ejecting the cleaning liquid to the base member through the through-hole in the sixth process, with regard to claim 5. However, it is noted that the applicant claimed configuration of “the controller" recites the intended use of the controller. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The controller of JP’414 is configured to control the dispensing of the processing liquid and the cleaning liquid onto the measuring jig and therefore would be capable of controlling its ejection at any time. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the controller taught by the prior art and the controller claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

	

Regarding claim 6, the modified system of JP’414 teaches the substrate processing system of claim 4. JP’414 further teaches as shown in FIGS. 7 and 9, a circular concave portion 62 in which the resist 70 is discharged and stored is formed at the center of the surface of the tray 61. In a state where the tray 61 is placed on a horizontal plane, the side surface of the recess 62 is formed as an inclined surface 63 that descends relatively gently toward the center of the tray 61, and the outer side of the recess 62 is formed on the inclined surface 63. It is configured as a continuous horizontal plane 64 (page 6). Therefore, JP’414 further teaches wherein the base member comprises: a recess formed therein to have a diameter that is reduced toward a bottom of the recess, and the plurality of wall members are arranged to surround the recess.

Regarding claim 8, the modified system of JP’414 teaches the substrate processing system of claim 1. JP’414 further teaches and electronic balance 95 and a main body include support plates 93 and 92, frame 96 and windshield for preventing the influence of airflow is provided around the electronic balance 95 (page 7-8). US’994 further teaches that the measuring unit can be contained in a portable unit that can be loaded into a load port (housing), as discussed above. Therefore, the modified system of JP’414 further teaches wherein the measuring unit comprises: an electronic balance including a main body; and a housing configured to accommodate the electronic balance.

JP’414 does not teach a weighing pan connected to the main body.

However, JP’414 teaches the container is placed in pins for weighing and using a pan for supporting the container would provide more stabilization for the weighing surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of JP’414 to include a weighing pan connected to the main body because JP’414 teaches using pins to weigh the container and using a pan for supporting the container would provide more stabilization for the weighing surface.

Regarding claim 9, the modified system of JP’414 teaches the substrate processing system of claim 8. US’994 further teaches with reference to FIGS. 4 and 5, each of FIMS stations 100 and 102 includes an arbitrary process tool 104 and a robot mechanism 30 housed in a clean room to perform their tasks in a protected environment. FIMS station 100 is designed to process 300 mm wafers and is implemented with industry standardized automated interfaces and guidelines for the transport, loading, and processing of 300 mm wafers and their cassettes (col. 5). Therefore, the modified system of JP’414 further teaches an accommodation part configured to accommodate the liquid processing unit and the transfer mechanism, wherein the accommodation part includes a sidewall facing the placement stage, the housing includes an opening/closing door to take out/in therethrough the measuring jig with respect to the housing, and the opening/closing door includes an engaged portion configured to be engageable with an engaging portion provided on the sidewall in a closed state.

Regarding claims 10 and 11, the modified system of JP’414 teaches the substrate processing system of claim 8. JP’414 further teaches the a partition wall 93 between the balance 95 and weight space (see fig. 14). Therefore, the modified system of JP’414 further teaches wherein the housing comprises: a partition wall that vertically partitions an interior of the housing, with regard to claim 10. JP’414 further teaches a delivery arm 26 is used to transfer the measuring jig to the measuring unit.

JP’414 does not teach the specific configuration of the parts as wherein the main body is disposed in a space below the partition wall, and the weighing pan is disposed in a space above the partition wall, with regard to claim 10 and wherein the measuring unit further includes a delivery member configured to move inside the housing to deliver the measuring jig to the weighing pan, with regard to claim 11.

However, changing the configuration of the measuring unit and delivery parts to include the parts configured as recited in claims 10 and 11 would be an obvious rearrangement of parts which would not change the operation of the measuring unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of JP’414 to include wherein the main body is disposed in a space below the partition wall, and the weighing pan is disposed in a space above the partition wall, with regard to claim 10 and wherein the measuring unit further includes a delivery member configured to move inside the housing to deliver the measuring jig to the weighing pan, with regard to claim 11, because the modified system of JP’414 teaches a partition wall between the main body and the measuring pan and delivering a measuring jig to a measuring pan and a claim which read on the prior art except with regard to the position of particular devices, were held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04 VI.C.

	

Regarding claim 12, the modified system of JP’414 teaches the substrate processing system of claim 1. JP’414 further teaches , a resist discharge amount is calculated based on the weight of the resist. Based on this discharge amount, the set value of the discharge pressure of the pump 55 is corrected and adjusted so that the resist is discharged onto the wafer W at a predetermined discharge amount when the wafer W is processed. Further, based on the resist discharge amount calculated from the weight in this way, the flow rate calibration value used for calculating the calibration discharge amount by the flow meter 54 is corrected. The calculation of the discharge amount of the resist, the correction of the set value of the discharge pressure of the pump 55 and the correction of the calibration value of the flow rate are automatically performed by the control unit 10 provided in the coating and developing apparatus 1 (page 5). Therefore, JP’414 further teaches wherein the controller is configured to further execute a seventh process of correcting a supply condition of the processing liquid in the supplier when a difference between a target value of the ejection amount of the processing liquid and the ejection amount of the processing liquid calculated in the fourth process is out of a predetermined range.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious to specific configuration of the plurality of wall members described in claim 7 in the context of claim 4 and 1 from which claim 7 depends.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713